Matter of Stefan R. v Yesenia R. (2021 NY Slip Op 00814)





Matter of Stefan R. v Yesenia R.


2021 NY Slip Op 00814


Decided on February 09, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 09, 2021

Before: Manzanet-Daniels, J.P., Gische, González, Shulman, JJ. 


Docket No. O-08564/19 Appeal No. 13082 Case No. 2020-02623 

[*1]In the Matter of Stefan R., Petitioner-Appellant,
vYesenia R., Respondent-Respondent.


Rosemary Rivieccio, New York, for appellant.
Crotty Saland P.C., New York (Samuel Coe of counsel), for respondent.

Order, Family Court, New York County (Jessica Brenes, Referee), entered on or about May 29, 2020, which granted respondent's motion to dismiss the family offense petition for failure to state a cause of action, unanimously affirmed, without costs.
The court correctly dismissed the family offense petition against respondent on the ground that, even afforded a liberal construction and accepted as true, the petition failed to allege facts that, if proven, would establish that respondent committed the family offense of harassment in the second degree under Penal Law § 240.26(3) (see Matter of
Waldron v Heyward, 155 AD3d 636, 637 [2d Dept 2017]). 
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 9, 2021